Citation Nr: 9904625	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to August 31, 1994, 
for a grant of a total disability rating for compensation 
purposes on the basis of individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and F.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities effective from August 31, 
1994.  

In August 1997 the Board remanded the case to the RO for 
additional development.

The Board notes that the veteran has raised additional claims 
as to whether VA actions had violated his constitutional due 
process rights, including VA actions he claims were in 
retaliation for his advocacy of veterans' rights.  Recently, 
the United States Court of Veterans Appeals (Court) held that 
constitutional claims must first be addressed at the RO.  See 
Ledford v. West, 136 F.3d 776 (Fed. Cir.) (1998).  Therefore, 
these matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In September 1982 the Board reconsidered and affirmed an 
April 1980 Board decision which denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.

3.  In April 1984 the RO, inter alia, found the available 
evidence did not demonstrate the veteran was unemployable due 
to his back disability.  The veteran submitted a notice of 
disagreement as to this issue, but did not perfect an appeal 
subsequent to the statement of the case issued in September 
1984.

4.  In correspondence dated in May 1988 the RO requested that 
the veteran complete VA Form 21-8940, and provide information 
as to the nature of his employment, physical requirements of 
the job and number of hours worked.  

5.  In November 1988 the RO notified the veteran that his 
claim for entitlement to a total disability evaluation based 
on individual unemployability was disallowed because 
requested information had not been submitted.  He was 
notified that benefit payments would not be effective earlier 
than the actual date of receipt of the requested evidence 
unless it was received before August 1, 1989.  The veteran 
was provided information explaining his right to appeal.

6.  In April 1989, the VA Chief Benefits Director notified 
the veteran that the RO could not proceed to adjudicate his 
claim without additional evidence, noting that a completed VA 
Form 21-8940 was essential for further consideration of the 
claim.

7.  On August 31, 1994, the RO received correspondence in 
which the veteran claimed entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  

8.  In December 1994 the RO received the veteran's completed 
VA Form 21-8940.

9.  In September 1995 the RO granted entitlement to a total 
disability rating on the basis of individual unemployability 
effective from August 31, 1994.

10.  In March 1998 the RO found VA rating decisions dated 
April 11, 1984, August 1, 1984, September 14, 1984, September 
21, 1984, and October 21, 1987, contained no clear and 
unmistakable error.


CONCLUSION OF LAW

The criteria for an effective date, prior to August 31, 1994, 
for a total disability rating for compensation purposes on 
the basis of individual unemployability have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective date of an evaluation and award for 
a compensation claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).

Any communication or action indicating an intent to apply for 
VA benefits from a claimant, an authorized representative, 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  The informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1998).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received, and any benefits subsequently awarded shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1998).

A determination on a claim by the RO in which the claimant is 
properly notified is final if an appeal is not perfected.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998).

The Court has held that clear and unmistakable error (CUE) is 
a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has held that CUE review of Board decisions and RO 
decisions subsumed into a Board decision does not exist as a 
matter of law.  Wright v. Brown, 9 Vet. App. 300 (1996).  A 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Shockley v. West, 11 Vet. App. 208, 213 (1998) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994)).


Factual Background

Service medical records show that during his December 1966 
separation examination the veteran reported a history of back 
trouble while overseas in January 1966, without recent 
problem.  





A November 1974 private medical report noted that in April 
1967 the veteran had complained of back pain after lifting 
heavy objects as he helped his parents move.  It was noted 
that the veteran had reported a history of having injured his 
back during military service while carrying sand bags.  The 
physician reported the veteran had undergone surgery in 
November 1973 at which time a well-developed disc was 
removed.

In October 1975 the RO granted service connection for the 
post operative residual of ruptured intervertebral disc with 
right radiculopathy.  A 40 percent disability rating was 
assigned effective from October 3, 1974. 

In March 1977 the Board granted entitlement to an increased 
rating to 60 percent for post operative residual, status post 
laminectomies of ruptured intervertebral disc.  In April 1977 
the RO assigned a 60 percent disability rating effective from 
October 3, 1974.

In April 1980 the Board granted entitlement to a temporary 
total rating from November 13, 1974, to December 31, 1974, 
denied entitlement to compensation benefits effective before 
October 3, 1974, and denied entitlement to a total rating 
based upon individual unemployability for the periods from 
October 23, 1974, to November 12, 1974, from January 1, 1975, 
to August 14, 1975, or from November 15, 1976.

In September 1982 the Board reconsidered and affirmed the 
April 1980 decision denying the veteran's claims.

In April 1983 the RO notified the veteran that VA disability 
benefits had been discontinued because he failed to report 
for a scheduled examination.




In April 1984 the RO assigned a 60 percent disability rating 
from January 1, 1975, a temporary total rating from February 
27, 1984, and a 60 percent rating from July 1, 1984, for 
postoperative status, laminectomies with residuals of 
intervertebral disc syndrome with radiculopathy, and status 
post lumbar hemi-laminectomy at L5-S1 with foraminotomy on 
the right with diskectomy and lumbar hemi-laminectomy at L4-5 
on the left with diskectomy.  It was also noted that the 
available evidence did not establish that the veteran was 
unemployable due to his back disability.

In August 1984 the veteran submitted a notice of disagreement 
as to VA determinations denying entitlement to a permanent 
and total disability rating.

In September 1984 the RO issued a statement of the case 
addressing the issues of entitlement to a permanent and total 
evaluation under the provision of 38 C.F.R. § 4.15, based 
upon the service-connected low back disorder, and entitlement 
to a total evaluation for compensation based upon individual 
unemployability due solely to service-connected disabilities, 
under the provisions of 38 C.F.R. § 4.16.  The veteran did 
not perfect the appeal.

In July 1986 the RO notified the veteran that VA disability 
benefits had been discontinued because he failed to report 
for a scheduled examination.

In October 1987 the RO assigned a 60 percent disability 
rating from July 1, 1984, a temporary total rating from April 
27, 1987, and a 60 percent rating from August 1, 1987, for 
postoperative status, laminectomies with residuals of 
intervertebral disc syndrome with radiculopathy, and status 
post lumbar hemi-laminectomy at L5-S1 with foraminotomy on 
the right with diskectomy and lumbar laminectomy and removal 
of the herniated lumbar disc at L4-5 on the left.

In correspondence dated in May 1988, the VA Chief Benefits 
Director notified the veteran that after a review of the 
record it had been determined that the evidence was 
sufficient to establish that his service-connected back 
disability was static at 60 percent disabling, and that the 
RO had been instructed to continue the 60 percent evaluation 
without requiring an examination.  

The veteran was also notified that the RO would inform him of 
any additional information needed in connection with his 
claim for a total disability evaluation for compensation 
purposes on the basis of individual unemployability.

In May 1988 the RO requested that the veteran complete VA 
Form 21-8940, and provide information as to the nature of his 
employment, physical requirements of the job and number of 
hours worked.  The correspondence indicates that copies of VA 
Forms 21-4138 and 21-8940 were provided.

In correspondence dated in July 1988 to the VA Chief Benefits 
Director, the veteran requested a Central Office review of 
his 1984 claim for a permanent and total disability rating 
and argued the RO denial of that claim involved CUE.  He 
argued that his service-connected disability had caused a 
serious adverse impact on employment for more than 22 years, 
and that the 23 year history of his disability, including 
major spinal surgeries in 1973, 1974, 1984, and 1987, 
demonstrated that a permanent and total disability rating was 
warranted.

In August 1988 the RO notified the veteran that information 
requested in May 1988 had not been received, and that 
additional action as to his claim for entitlement to a total 
rating based upon individual unemployability could not be 
taken without it.  The correspondence indicates that copies 
of VA Forms 21-4138 and 21-8940 were provided.

In correspondence dated in September 1988, the VA Chief 
Benefits Director notified the veteran that his claim for 
entitlement to a total disability evaluation based on 
individual unemployability would be considered upon receipt 
of information requested by the RO.

In November 1988 the RO notified the veteran that his claim 
for entitlement to a total disability evaluation based on 
individual unemployability was disallowed because the 
requested information had not been submitted.  It was noted 
that benefit payments would not be effective earlier than the 
actual date of receipt of the requested evidence unless it 
was received before August 1, 1989.  


The correspondence indicates the veteran was provided 
information explaining his right to appeal.

In correspondence to the Secretary of VA dated in March 1989, 
the veteran requested a review of his claim for a total 
disability rating due to unemployability.  He also requested 
his files be reviewed and CUE on the part of VA be 
acknowledged.

In April 1989 the VA Chief Benefits Director notified the 
veteran that the RO could not proceed to adjudicate his claim 
without additional evidence, noting that a completed VA Form 
21-8940 was essential for further consideration of the claim.  
The correspondence indicates that a copy of VA Form 21-8940 
was provided.

In correspondence dated in May 1989 to the VA Chief Benefits 
Director, the veteran requested equitable relief in his claim 
for entitlement to a total rating based upon unemployability.  
He argued such action was warranted as a result of CUE in the 
1977 denial of entitlement.  He also argued that the 1984 VA 
decision was erroneous because it ignored many important 
facts which were enumerated in his correspondence.

In correspondence dated in June and July 1989 to the VA Chief 
Benefits Director, the veteran requested administrative 
review by the Secretary of VA. 

In August 1989 the VA Chief Benefits Director notified the 
veteran that a review of the record did not demonstrate a 
basis upon which equitable relief could be granted, but noted 
that his claim, previously denied by the Board, could be 
reopened upon presentation of new and material evidence.  It 
was noted that the RO could not complete an evaluation of his 
claim because of his failure to complete the requested VA 
Form 21-8940.  Additional information and offers of 
assistance were provided.


In correspondence dated in October 1990 to the President of 
the United States of America, the veteran requested that the 
President intercede in the matter and cause VA to award the 
benefits which had been "wrongfully and illegally" withheld 
since 1977.

In correspondence dated in October 1990 VA notified the 
veteran his letter to the President had been referred for a 
reply, and that an inquiry revealed that requested 
information pertinent to his claim for entitlement to a total 
rating based upon unemployability had not been received.  It 
was noted that upon receipt of VA Form 21-8940 the RO would 
consider his claim.  The correspondence indicates a copy of 
VA Form 21-8940 was provided.

On August 31, 1994, the RO received correspondence in which 
the veteran claimed entitlement to individual unemployability 
as a result of his service-connected disability.

In November 1994 the RO requested additional information 
concerning the veteran's claim and enclosed a copy of VA Form 
21-8940 to be completed and returned to the RO prior to 
further action on his claim.

In December 1994 the RO received the veteran's completed VA 
Form 21-8940.  The veteran also stated that VA had 
erroneously denied his unemployability claim subsequent to 
his correspondence in February, March and July 1984, and had 
ignored a claim for a total disability rating initiated by 
his Congressional Representative in 1987.

In September 1995 the RO, inter alia, granted entitlement to 
a total rating based upon individual unemployability 
effective from August 31, 1994.

In September 1996 the veteran submitted a notice of 
disagreement as to the assigned effective date for the award 
of a total rating based upon individual unemployability.  It 
was noted that the claim was based upon CUE in VA decisions 
dated April 11, 1984, August 1, 1984, and August 21, 1984.  

It was further noted that VA had failed to send the veteran 
VA Form 21-8940 subsequent to the receipt of his 
correspondence in 1984, that VA decisions were arbitrary, 
capricious and based upon totally inaccurate information, and 
that the veteran believed VA denials had been in retaliation 
for his advocacy for veterans' rights.

In October 1996 the RO issued a statement of the case which 
addressed the issue of entitlement to an effective date 
earlier than August 31, 1994, for a grant of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  Subsequently, the veteran 
perfected the appeal.

In correspondence dated in October 1997 the veteran claimed, 
in essence, that he had been denied entitlement to a total 
rating based upon individual unemployability because of 
illegal VA policy.  In support of this claim, the veteran 
cited a September 1987 report from the United States General 
Accounting Office (GAO).  A copy of the report was included 
with the correspondence.  The veteran also provided a 
chronological account of specific correspondence involving 
various VA offices, and asserted that VA had failed to 
provide him the relevant application, VA Form 21-8940, in 
response to his numerous informal individual unemployability 
claims.  

In October 1997 the RO notified the veteran that a definite 
explanation could not be provided as to why a VA Form 21-8940 
had not been provided subsequent to his informal claim 
presented on a July 1, 1984, VA Form 21-2545, Report of 
Medical Examination for Physical Evaluation.  It was noted 
that it appeared to have been oversight, but that VA Central 
Office review had directed corrective action in a May 1988 
memorandum.  

In correspondence dated in October 1997, the veteran 
requested that further action on his claim be held pending 
resolution of a claim of fraud involving a November 1976 
VA Form 509, Doctor's Progress Notes, which he argued had 
been altered.  In support of his claim, the veteran submitted 
copies of what he claimed were the pre- and post-alteration 
versions of the pertinent document.  

At his personal hearing, the veteran testified that during 
1984 he filed 4 separate informal claims for unemployability, 
and argued that the fact he did not file VA Form 21-8940 was 
irrelevant because the RO did not request that he complete 
the form in 1984.  Transcript, p. 2 (October 1997) (version 
including the veteran's annotated comments and corrections).  
He stated that he believed the 1984 decision involved CUE as 
VA was in error by not requesting the completed form for 
consideration.  Tr., p. 3.  He argued that, based upon 
medical evidence of record, VA should have known he could not 
work because of his continuous severe medical problem.  Tr., 
p. 7.  He testified that he believed the 1977 unemployability 
claim had been rated based upon VA medical evidence "which 
had been altered in such a way as to lessen the impact of the 
doctor's statement."  Tr., p. 8.  He stated he did not know 
who altered the document, but that the act was a violation of 
his right to due process of law and created CUE as a matter 
of law.  Tr., p. 8.

The veteran also testified that he believed information that 
would have been provided on VA Form 21-8940, or some 
equivalent development, would have resulted in a favorable 
decision in 1977.  Tr., p. 11.  He argued that because of CUE 
the 1977 unemployability claim should be reopened.  Tr., p. 
27.  He stated that the RO failed to send a VA Form 21-8940 
after each of his 6 unemployability claims filed between 1977 
and 1987.  Tr., p. 29.  The veteran, in summary, stated that 
he believed the 1977 and 1984 VA actions involved CUE.  Tr., 
p. 117.

At the October 1997 personal hearing, a copy of a video 
cassette tape was accepted and added to the claims file.

In correspondence dated in November 1997, the veteran stated 
the RO had continuously violated his right to procedural due 
process, including the failure to provide a television and 
video cassette player at his personal hearing, fraud in 
altering a VA medical record, failure to provide VA Form 21-
8940 during 1984 and 1987, and by referring his case back to 
the RO from VA Chief Benefits Director after his expressed 
demand for Central Office action.  In subsequent 
correspondence dated in November 1997, the veteran listed 
evidence available at the time of the 1977 VA decision, and 
stated that he believed he was the victim of "an illegal 
policy as concerns TDIU."

In March 1998 the RO denied the veteran's claim that VA 
rating decisions dated April 11, 1984, August 1, 1984, 
September 14, 1984, September 21, 1984, and October 21, 1987, 
contained CUE.  It was also noted that the RO did not have 
authority to consider whether the July 7, 1977, rating 
decision involved CUE because the decision had been subsumed 
into the April 1980 Board decision and September 1982 Board 
decision upon reconsideration.  The record does not refect 
that the veteran has submitted a notice of disagreement as to 
that decision.


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The Board notes that the veteran has submitted a substantial 
amount of evidence in support of his claim, and that the 
statement of facts offered in this decision is a summary of 
the evidence considered on appellate review.  The Board also 
notes that since 1975 the veteran has raised other specified 
claims tangential to the issue presently on appeal, many of 
which have been previous addressed by appropriate action.  
However, the Board finds that an adequate determination of 
the issue on appeal requires a review of these matters, 
including the propriety of the RO decision concerning whether 
a July 7, 1977, rating decision involved CUE; and whether VA 
rating decisions dated April 11, 1984, August 1, 1984, 
September 14, 1984, September 21, 1984, and October 21, 1987, 
constituted CUE.

As to the veteran's claim of CUE in the rating decision dated 
July 7, 1977, including his claim of CUE as a result of 
altered evidence, the Board notes that the decision has been 
subsumed into the April 1980 and September 1982 Board 
decisions.  

Therefore, the July 7, 1977, rating decision can not be 
challenged as clearly and unmistakably erroneous.  See 
Wright, 9 Vet. App. 300.  However, if the veteran wishes to 
challenge the propriety of the April 1980 and September 1982 
Board decisions, he may now file a specific claim citing the 
decision challenged.  See Public Law No. 105-111 (Nov. 21, 
1997) (to be codified at 38 U.S.C. §§ 5109A and 7111); see 
also 64 Fed. Reg. 2,134-41 (1999) ( to be codified at 
38 C.F.R. part 20).

As to the veteran's claim of CUE in the rating decisions 
dated April 11, 1984, August 1, 1984, September 14, 1984, 
September 21, 1984, and October 21, 1987, the Board notes 
that the RO denied these claims in a March 1998 rating 
decision.  The record does not reflect that the veteran has 
appealed this decision.  However, it is significant to note 
that the veteran argued that the 1984 and 1987 VA decisions 
involved CUE in that VA failed to adequately assist him by 
requesting a VA Form 21-8940 or otherwise further developing 
his claim for a total rating based upon individual 
unemployability.  The Court has held that a breach of a duty 
to assist cannot form the basis for a claim of CUE.  Shockley 
v. West, 11 Vet. App. at 213.  

The record is clear that in November 1988 the RO denied the 
veteran's claim for entitlement to a total disability 
evaluation based on individual unemployability because 
requested information had not been submitted.  The veteran 
was notified of his right to appeal by correspondence dated 
November 4, 1988, but did not appeal that determination or 
submit requested information within the allowable period to 
preserve an earlier date of claim.  Therefore, the Board 
finds the November 1988 correspondence represents a final 
determination of this issue.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.158(a), 20.1103.

The Board notes that, based upon a comprehensive review of 
the record, no document was received sufficient to warrant an 
effective date earlier than August 31, 1994, which is the 
date the RO first received the veteran's informal claim for a 
total rating based upon individual unemployability subsequent 
to the last final rating decision as to this issue in 
November 1988.  Therefore, an effective date earlier than 
August 31, 1994, for total rating based upon individual 
unemployability is not warranted.
When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim.

The Board also notes that the veteran may request 
reconsideration of prior Board decisions at any time by 
appropriate motion for matters based upon allegation of 
obvious error of fact or law or discovery of new and material 
evidence in the form of relevant records or reports of the 
service department concerned.  See 38 C.F.R. § 20.1000 
(1998).


ORDER

Entitlement to an effective date, prior to August 31, 1994, 
for a grant of a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.

